             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

LAVALL T. LEE,

                      Plaintiff,
                                                       Case No. 19-CV-614-JPS
v.

ARMOR CORRECTIONAL HEALTH
SERVICES, NURSING SUPERVISOR                                           ORDER
BRITTANY, and MILWAUKEE
COUNTY,

                      Defendants.


       Plaintiff Lavall T. Lee (“Lee”), who is incarcerated at Racine

Correctional Institution, proceeds in this matter pro se. He filed a complaint

alleging that Defendants Armor Correctional Health Services (“Armor”)

and a nursing supervisor at the Milwaukee County Jail (the “Jail”) named

Brittany (“Brittany”) violated his constitutional rights while he was

incarcerated at the Jail in 2018. (Docket #1). Plaintiff subsequently filed a

motion to amend his complaint and a proposed amended complaint that

adds Milwaukee County as a Defendant. (Docket #5 and #5-1). The motion

to amend will be granted. The amended complaint supersedes the first

complaint and is the governing pleading in this case. See Massey v. Helman,

196 F.3d 727, 735 (7th Cir. 1999). Lee has paid the full filing fee.

       Regardless of the payment of a filing fee, the Court is required to

screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if

the prisoner has raised claims that are legally “frivolous or malicious,” that
fail to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d 773, 774

(7th Cir. 2002). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327; Gladney, 302 F.3d at

774. “Malicious,” although sometimes treated as a synonym for “frivolous,”

“is more usefully construed as intended to harass.” Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003) (citations omitted); accord Paul v. Marberry,

658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); see Christopher v. Buss, 384 F.3d 879,

881 (7th Cir. 2004). However, a complaint that offers “labels and

conclusions” or “formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 555). To state a claim, a complaint must contain sufficient factual

matter, accepted as true, “that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550


                                  Page 2 of 9
U.S. at 556). The complaint’s allegations “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted); Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The Court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Lee alleges that he was in custody at the Jail from January 3 to

December 11, 2018. (Docket #5-1 at 3). On April 3, 2018, Lee began

complaining of severe stomach pain, coughing up blood, and having blood

in his stool. Id. He was charged $20 for a medical “co-payment” and given

Tylenol. Id. On April 15, he complained of the same conditions, verbally

and by way of a written request. Id. at 4. He was charged another $20 co-

payment but nothing was done to determine the cause of his illness. Id. On

April 16, Lee submitted a third request for medical services for the same


                                  Page 3 of 9
symptoms, which had now become more severe. Id. at 4. On April 24, he

was seen by health services staff; he was “triaged” and his temperature and

blood pressure were taken. Id.

       On May 7, Lee filed the first of several inmate grievances,

complaining that he was being denied adequate medical treatment. Id. His

grievance was forwarded to medical records for documentation and a

disposition of “CORRECTED” was attached. Id. However, Lee was not

examined by a nurse practitioner or a doctor. Id.

       On May 14, 22, and 26, Lee submitted additional requests for medical

services. Id. He was charged $20 for each request and was triaged by a

nurse, but he says the “primary issue” that he complained about was not

addressed. Id.

       On June 18, Lee filed another grievance, complaining that he was

taking medication that was given to him by medical staff but that the

medication was not working (Lee does not say when or from whom he

received this medication). Id. Lee’s grievance was forwarded to the health

services staff for a response. Id. Brittany, a nursing supervisor at the Jail,

deemed the grievance “unfounded” because Lee had refused medication

on May 16, 2018. Id. Lee maintains that the medication he refused was for

blood pressure control and had “absolutely nothing to do with his chief

complaint.” Id.

       On August 13, Lee filed another request for medical care for the same

issues, was charged $20, and was scheduled to see a doctor. Id. On August

24, before his scheduled doctor’s appointment, Lee had a “medical

emergency” and verbally alerted Correctional Officer Hebbe (“Hebbe”). Id.

at 5. Lee says he was bleeding and could barely move, and at that point

Hebbe called health services. Id. After no medical staff responded, Hebbe


                                 Page 4 of 9
called over the radio to announce the medical emergency, but still no one

came. Id. Eventually, Brittany contacted Hebbe on the jail phone and said

she knew about the situation with Lee but she could not give a medical

emergency order because there was nothing she could do for Lee. Id. Lee

says he immediately submitted a grievance for this conduct. Id. He does not

say how his medical emergency resolved that day.

       On September 5, Lee was seen by a doctor and was diagnosed with

an H. pylori bacterial infection in his gastrointestinal tract, which causes a

condition known as duodenitis. Id. He was also diagnosed with

diverticulitis, gastritis, and internal hemorrhoids. Id. The treating doctor

advised Lee that these problems could have been avoided if he would have

been diagnosed and treated sooner. Id. Lee alleges that all of these

conditions cause him a considerable amount of pain and suffering. Id.

       Lee’s amended complaint crosses the low threshold set at screening

to state a claim for deliberate indifference to his serious medical need, in

violation of the Eighth Amendment, against the nursing supervisor,

Brittany. To sustain such a claim, a plaintiff must show: (1) an objectively

serious medical condition; (2) that the defendant knew of the condition and

was deliberately indifferent in treating it; and (3) this indifference caused

him some injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The

deliberate indifference inquiry has two components. “The official must

have subjective knowledge of the risk to the inmate’s health, and the official

also must disregard that risk.” Id. Here, Lee alleges that Brittany was

repeatedly made aware of his increasingly serious symptoms and did

nothing to meaningfully address them, leading to his contraction of several

gastrointestinal illnesses. These allegations are sufficient to state a claim

under the Eighth Amendment.


                                 Page 5 of 9
       Lee will not be permitted to proceed against Armor, the medical

services provider with which the Jail contracted during the time of Lee’s

incarceration, or Milwaukee County. Under Monell v. Department of Social

Services of City of New York, 436 U.S. 658, 690 (1978), municipalities and other

local governments are liable for an employee’s conduct only if the employee

injured the plaintiff in execution of an official policy, custom, or widespread

practice. See Collins v. City of Harker Heights, Tex., 503 U.S. 115, 122 (1992);

Petty v. City of Chi., 754 F.3d 416, 424 (7th Cir. 2014). The “official policy or

practice” requirement serves to “distinguish acts of the municipality from

acts of [its] employees . . . and thereby make clear that municipal liability is

limited to action for which the municipality is actually responsible.”

Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008) (internal quotations

and citations omitted). “Private corporations acting under color of state law

may, like municipalities, be held liable for injuries resulting from their

policies and practices.” Hahn v. Walsh, 762 F.3d 617, 640 (7th Cir. 2014)

(quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012)).

       Therefore, to maintain a Section 1983 claim against a municipal

entity, the plaintiff must first identify a “policy or custom” attributable to

governmental policymakers. Gable v. City of Chi., 296 F.3d 531, 537 (7th Cir.

2002) (citing Monell, 436 U.S. at 691–94). A “policy or custom” may take one

of three forms: “(1) an express policy that, when enforced, causes a

constitutional deprivation; (2) a widespread practice that, although not

authorized by written law or express [governmental] policy, is so

permanent and well settled as to constitute a custom or usage with the force

of law; or (3) an allegation that the constitutional injury was caused by a

person with final policymaking authority.” Id. (quotation omitted). The

plaintiff must also demonstrate “the requisite causation,” which means that


                                   Page 6 of 9
“the policy or custom was the ‘moving force’ behind [his] constitutional

deprivation.” Id.

       Lee has not alleged that either Armor or Milwaukee County has an

express policy that compels health services providers at the Jail to ignore

inmates’ medical needs; indeed, he does not allege that Brittany or any

other medical provider acted in accordance with, or contravention of, any

policy at all. He also has not alleged that Armor or Milwaukee County has

a widespread practice of ignoring inmates’ medical emergencies; he only

makes allegations about his individual experience. Finally, Lee also does

not allege that any person with final policymaking authority actually

caused his injury. He has not stated a claim under Monell against Armor or

Milwaukee County.

       For the foregoing reasons, Lee will be permitted to proceed on a

claim of deliberate indifference to his serious medical needs, in violation of

the Eighth Amendment, against Brittany, the nursing supervisor at the

Milwaukee County Jail. 28 U.S.C. § 1915A(b). Armor and Milwaukee

County will be dismissed.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Docket #5) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants Armor Correctional

Health Services and Milwaukee County be and the same are hereby

DISMISSED from this action;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between Milwaukee County and this Court, a copy of the

amended complaint and this Order have been electronically transmitted to




                                 Page 7 of 9
Milwaukee County for service on Defendant Brittany, the nursing

supervisor at the Milwaukee County Jail;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement, Defendant Brittany shall file a responsive pleading to the

amended complaint within sixty (60) days of receiving electronic notice of

this Order;

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.


       1 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                                  Page 8 of 9
Dated at Milwaukee, Wisconsin, this 15th day of November, 2019.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                        Page 9 of 9
